Citation Nr: 0513269	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral decreased 
vision, as residuals of battery acid exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1975 to August 
1983.

This matter comes before the Board of Veterans'Appeals 
(Board) from an October 2002 rating decision by the RO in 
Buffalo, New York which, in pertinent part, denied service 
connection for bilateral vision disorders, as residuals of 
battery acid exposure.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records show that the veteran was seen at 
the dispensary in March 1975 when reported battery acid 
splashed on his face and into his eyes.  The record showed 
that his eyes were flushed with sterile water and he was 
given eye drops.  The veteran was seen for follow-up the next 
day and was told to continue using the eye drops.  In October 
1977 he was seen for headaches, nausea, and intermittent 
blurring of vision following an automobile accident.  In May 
1978 he reported blurred vision.  

The separation examination showed uncorrected distant vision 
of 20/20 in the right eye and 20/30 in the left eye.  Near 
vision in the right eye was 20/25 correctable to 20/20 and 
20/50 in the left eye correctable to 20/20.  The examiner's 
diagnosis was visual refractive error.  

Beginning in August 1997, the post service medical records 
reveal the presence of several eye problems, including a 
cataract of the left eye, refractive error, and strabismus of 
the right eye.  In view of these facts the Board is of the 
opinion that a current VA specialized examination is 
warranted which includes an opinion concerning the etiology 
of any eye disability.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination to be conducted by an 
ophthalmologist in order to determine the 
nature, severity and etiology of any eye 
disability.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  Any testing 
deemed necessary should be performed.  
Following the examination the examiner is 
requested to indicate whether the 
disabilities diagnosed are refractive 
error(s), congenital or developmental 
defects, or acquired disorders.  The 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that any eye disability diagnosed is 
related to service, to include the 
exposure to battery acid in March 1975 
and/or the automobile accident in October 
1977.  The examiner should provide a 
rationale for any opinion expressed.

2.  The RO should then readjudicate the 
issue on appeal. In the event that any 
action taken remains adverse to the 
veteran, a supplemental statement of the 
case should be provided to the veteran 
and his representative, and an 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should again be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




